Citation Nr: 0825266	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO, in pertinent part, awarded 
service connection for PTSD and assigned a 30 percent rating 
effective September 2004.  

In a May 2006 statement of the case (SOC), the RO increased 
the disability rating to 50 percent retroactive to the 
original grant of service connection.  The veteran maintains 
an even higher initial rating is warranted.  As such, his 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).        

The June 2005 rating decision also awarded service connection 
for bilateral sensorineural hearing loss.  A noncompensable 
evaluation was assigned effective September 2004, with which 
the veteran disagreed.  The issue was included in the May 
2006 SOC.  In May 2006, the RO awarded service connection for 
tinnitus.  An initial 10 percent rating was assigned 
effective September 2004.  The veteran filed a notice of 
disagreement (NOD) and an SOC was issued in November 2006.  
The veteran did not file substantive appeal with respect to 
these claims.  As such, the Board does not currently have 
jurisdiction over these matters.  38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD has been productive of no more than 
weekly nightmares, sleeplessness, irritability, hyperstartle 
response, hypervigilance, occasional flashbacks, and some 
social isolation.  Symptoms did not include the following: 
active suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; spatial disorientation; and objective 
evidence of neglect of personal appearance and hygiene. 


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation in 
excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board would note that an additional VCAA letter was 
issued in December 2005, which notified the veteran that in 
order to support a claim for a higher rating, he must submit 
evidence that his PTSD had worsened in severity.  The Board 
is aware of the United States Court of Appeals for Veterans 
Claims (Court) recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); however, statements of the veteran 
indicate awareness of the evidence necessary to substantiate 
a claim for a higher evaluation and no further analysis in 
that regard is necessary.  

The veteran has demonstrated by his statements, as well as 
the evidence submitted in support of his appeal, that he 
understands the information and evidence necessary to support 
his claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claims were last adjudicated in a 
November 2006 supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, and VA examination reports. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran contends that he is entitled to a higher initial 
evaluation for his service connected PTSD due to such 
symptoms as loss of interest in his usual activities, 
irritability, sleeplessness, and flashbacks.  

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial rating assigned for his service-
connected PTSD.  As such, the severity of the disability at 
issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent disabling.  A 50 percent 
disability evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's PTSD most closely approximates the 
criteria for the current 50 percent rating assigned.  
38 C.F.R. § 4.7.

In this regard, report of VA examination dated in May 2005 
shows the veteran was married for 40 years prior to his 
wife's untimely death.  The veteran was retired from the Fire 
Department after 27 years of employment.  He informed the 
examiner that one of his daughter's and three grandchildren 
lived with him.  He helped his daughter financially, as well 
as watching her children.  The veteran indicated that he was 
very active with several veterans' service organizations.

He presented with subjective complaints of nightmares, 
depression, guilt, intrusive thoughts, anger, hypervigilance, 
and an exaggerated startle response.  He endorsed panic 
attacks, but the frequency was unclear to the examiner.  
Mental status examination showed the veteran to be neatly 
groomed.  He was anxious and depressed with a constricted 
range of affect.  Thought process was goal directed.  The 
veteran denied suicidal and homicidal ideation.  The veteran 
did have sleeplessness.  He was oriented times three.  
Judgment and insight were good.   

The veteran was assigned a GAF of 50.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), a 
50 GAF score is indicative of serious symptoms or serious 
difficulty in social functioning.  

Private treatment records from Staten Island's Medical Group 
show the veteran received psychotherapy in the Behavioral 
Health Program.  He carried co-morbid diagnoses of PTSD and 
major depressive disorder.  He presented with complaints of 
anxiety and insomnia.  The veteran was prescribed Ambien for 
sleeplessness and Xanax to alleviate the anxiety symptoms.  
He discontinued psychotherapy treatment in October 2005.

Upon VA examination in April 2006, the veteran complained of 
night sweats, nightmares, intrusive thoughts of the Korean 
War, anxiety, depression, and lack of ambition.  The veteran 
described a tendency to isolate himself, though he indicated 
he had good friends.  The veteran stated that he attended AA 
for alcohol abuse.  The examiner indicated the veteran had 
severe sleep impairment.

Mental status examination showed no impairment in thought 
process or communication.  The veteran denied hallucinations 
and delusions.  He described occasional flashbacks.  There 
were some passive suicidal thoughts when he was hospitalized 
for open heart surgery.  The veteran denied active suicidal 
or homicidal ideation.  The veteran indicated that he had 
difficulty maintaining personal hygiene and activities of 
daily living.  

The veteran was oriented times three.  He did have some 
forgetfulness and difficulty concentrating.  He had 
ritualistic behaviors described as hypervigilance.  The 
veteran's speech was relevant, logical, and coherent.  There 
were only occasional panic attacks.  There was some evidence 
of impaired impulse control as noted by some irritability and 
tendency to lose his temper.  The veteran was again assigned 
a GAF of 50, showing no change since the prior examination.

VA outpatient treatment records dated in June 2006, show the 
veteran had nightmares three times per week, with sweats.  He 
had a sense of foreshortened future.  He described 
irritability, difficulty concentrating, exaggerated startle 
response, and hypervigilance.  He was alert and oriented.  
The veteran was casually dressed though unshaven.  He had 
good eye contact.  The veteran denied visual, olfactory, and 
tactile hallucinations.  He had questionable auditory 
hallucinations, i.e., his wife's voice admonishing him when 
he drank.  His thought process was logical and goal-directed.  
There was some paranoid ideation as the veteran frequently 
checked locked doors.  He denied suicidal and homicidal 
ideation.  Insight and judgment were good.  He was assigned a 
GAF of 55 revealing the presence of only moderate symptoms.

In July 2006, August 2006, September 2006, and October 2006, 
the veteran reported that his sleep had improved with the use 
of medication.  His mood was congruent with his affect.  He 
denied hallucinations, as well as homicidal and suicidal 
ideation.  Speech was normal.  The veteran did still check 
doors frequently.  The veteran's concentration and attention 
were intact.  Judgment and insight were good.  The veteran 
was oriented in all spheres. 

While a 50 percent rating is warranted, the objective 
evidence does not satisfy the criteria for a higher rating.  
Specifically, the veteran's speech has not been 
intermittently illogical, obscure, or irrelevant.  Treatment 
providers have noted complaints of panic attacks, but the 
frequency was unclear.  Further, there was no evidence that 
panic rose, or depression for that matter, to the level of 
being near-continuous affecting the ability to function 
independently, appropriately and effectively.  Though the 
veteran complained of irritability and quick temper, it was 
not accompanied by periods of violence. 

There was no evidence of spatial disorientation.  There was 
only one notation of passive suicidal ideation when the 
veteran was hospitalized for coronary bypass surgery.  There 
was no active plan or intent in connection with the PTSD 
symptomatology.  

Despite subjective complaints of not being able to maintain 
personal hygiene in April 2006, there was no objective 
evidence of neglect of personal appearance or hygiene.  
Auditory hallucinations of the veteran's deceased wife 
admonishing him for drinking were considered questionable by 
VA providers in June 2006.

The veteran repeatedly informed treatment providers that he 
maintained contact with his four children and had good 
friends in various veterans' service organizations.  Any 
perceived difficulties in adapting to stressful circumstances 
or inability to establish and maintain effective 
relationships are provided for in the current 50 percent 
rating.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above, to include "staged" 
ratings.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered the issue of whether the 
veteran's service-connected PTSD presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that disability 
due to the PTSD has not required frequent inpatient care, nor 
has it by itself markedly interfered with employment.  The 
Board notes the veteran has been retired since 1983 after 
working 27 years for the Fire Department.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned 
50 percent rating adequately compensates the veteran for the 
nature and severity of his PTSD.





ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


